Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/04/20.  Claims 30-49 are pending and have been examined.
	Claims 30-49 are rejected.

Drawings
	The drawings filed on 11/4/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/20 and 7/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 31 is objected to because of the following informalities: “using the financial parameter” on line 5 should be “using the updated value of the financial parameter”.  Appropriate correction is required.


Claim Interpretation
Claims 30-37 are method claims that use contingency language “responsive”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” The examiner recommends amending the claim to recite “determining, by the user processing device using the financial parameter, that the that the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US10859993. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of US1085999 are almost the same in scope.
Claims of the instant application
Claims of 1085999
30. A method for controlling an operational parameter of a smart apparatus, the method comprising: receiving, by a user processing device, user-defined criteria for changing the operational parameter based on a financial parameter associated with a bank account administered by a financial institution; obtaining, by the user processing device from a financial institution server of the financial institution, a value for the financial parameter; determining, by the user processing device using the financial parameter, whether the user-defined 
34. A method according to claim 30 wherein the financial parameter is a bank account balance and the user-defined criteria includes a specification on that the bank account balance is below a threshold value.
35. A method according to claim 30 wherein the smart apparatus is one of the set consisting of a home appliance, an electrical system, a climate control system, and a vehicle.
36. A method according to claim 30 wherein the user-defined criteria include a specification that a date associated with the financial parameter falls within a predetermined date range.

financial institution account, the financial parameter being one of the set consisting of a current account balance and an average account balance; obtaining, by the user processing device from a financial institution server, a value for the financial parameter; determining, by the user processing device using the financial wherein the smart apparatus is one of the set consisting of a vehicle, a home appliance, and a heating and cooling system, and wherein the user-defined criteria include a specification that a date associated with the financial parameter falls within a predetermined date range.
5. A method according to claim 1 wherein the user-defined criteria includes a specification that the account balance is below a threshold value.
31. A method according to claim 30 further comprising: further responsive to the determination that the user-defined criteria have been met, periodically obtaining, by the user processing device from the financial institution server, an updated value for the financial parameter and determining, by the user processing device using the financial parameter, whether the user-defined criteria are no longer being met, and responsive to a determination that the user-defined criteria are no longer being met, transmitting, by the user processing device to the smart apparatus, a second instruction to change the operational parameter.
2. A method according to claim 1 further comprising: further responsive to the determination that the user-defined criteria have been met, periodically obtaining, by the user processing device from the financial institution server, an updated value for the financial parameter and determining, by the user processing device using the financial parameter, whether the user-defined criteria are no longer being met, and responsive to a determination that the user-defined criteria are no longer being met, transmitting, by the user processing device to the smart apparatus, a second instruction to change the operational parameter.
32. A method according to claim 31 wherein the second instruction is a reversal of the first instruction.
3. A method according to claim 2 wherein the second instruction is a reversal of the first instruction.
33. A method according to claim 30 wherein the smart apparatus has a normal mode o operation in which its 

37. A method according to claim 30 wherein the user-defined criteria include a specification that a date associated with the financial parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account.
6. A method according to claim 1 wherein the user-defined criteria include a specification that a date associated with the financial parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the financial institution account.
48. A mobile control device for controlling an operational parameter of a smart apparatus, the device comprising: a data processor; a network communication interface in communication with the data processor and configured for selective communication with a financial institution server via a network; a user interface comprising a data entry mechanism and a 
the financial parameter being one of the set consisting of a current account balance and an average account balance, receive, from the financial institution server via the network and the network communication interface, a value for the financial parameter, determine whether the user-defined criteria have been met, and responsive to a determination that the user-defined criteria have been met, transmit to the smart apparatus, a first instruction to change the operational parameter, wherein the smart apparatus is one of the set consisting of a vehicle, a home appliance, and a heating and cooling system, and wherein the user-defined criteria include a specification that a date associated with the financial parameter falls within a predetermined date range.
49. A mobile control device according to claim 49 wherein the apparatus control application is further configured to after a determination has been made that the user-defined criteria have been met, receive, from the financial institution via the network and the network communication interface, a second value for the financial parameter, determine whether the user-defined criteria are still being met, and responsive to a determination that the user-defined criteria are no longer being met, transmit to the smart apparatus, a second 



  The difference in the independent claims 30 and 48 of the instant application and the independent claims 1 and 7 of US1085999 is that the independent claims 30 and 48 of the instant application recites less limitation than the independent claims 1 and 7 of US1085999, for example, the independent claims 30 and 48 of the instant application does not recite “the financial parameter being one of the set consisting of a current account balance and an average account balance“ and “wherein the smart apparatus is one of the set consisting of a vehicle, a home appliance, and a heating and cooling system, and wherein the user-defined criteria include a specification that a date associated with the financial parameter falls within a predetermined date range” that are recited in the independent claims 1 and 7 of US1085999. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). The further difference in the independent claims 30 and 48 of instant application and the independent claims 1 and 7 of US1085999 is that the independent claims 30 and 48 of instant application recites “bank account”. However, Cohen et al. (US20160337221) in an analogous art discloses that the planned outages are determined to satisfy a defined criterion associated with an effect on system operation of the power grid system (Cohen, see Fig. 1, Fig. 2 and their corresponding pargraphs). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of US1085999. The modification would be 
For similar reasons, claims 31-47 and 49 of the instant application are patentably indistinct from claims 1-6 and 8, of US1085999.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 30-35 and 38-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160337221 to Cohen et al. (hereinafter “Cohen”), in view of US 20100228601 to Vaswani et al. (hereinafter “Vaswani”).

	As per claim 38, Cohen substantially discloses a system for controlling operation of smart apparatus (Cohen, see Fig. 1 and its corresponding paragraphs), the system comprising: a smart apparatus having an apparatus control system, an apparatus communication system in communication with the apparatus control system and a controllable operational parameter (Cohen, see Fig. 1 element 130 (i.e. smart apparatus) having a processor (i.e. apparatus control system)), see [0057] for controllable operational parameter (i.e. thermostat setting)), a user processing device (Cohen, see [0021] and [0025]), comprising a user device data processor (Cohen, see [0021] and [0025]), a network communication interface in data communication with the data processor and configured for communication over a network (Cohen, see [0025]-[0027]), an apparatus communication interface configured for selective communication with the apparatus communication system of each of the smart apparatus (Cohen, see [0025]-[0027]), a user interface comprising a data entry mechanism and a visual display (Cohen, see [0042]), and a memory accessible by the data processor and having stored therein (Cohen, see [0025]-[0027]), receive data associated with a bank account from a financial institution server via the network communication interface (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs), an apparatus control application configured to establish communication with at least one of the at least one smart apparatus via the apparatus communication system (Cohen, see [0025]-[0027]), transmit to the apparatus 
	However, Vaswani in an analogous art discloses a financial monitoring application configured to receive a financial account parameter associated with an account (Vaswani, see [0023], [0100], and [0103]), determine whether the received financial account parameter is outside a user-defined acceptability range, perform action in responsive to a determination by the financial monitoring application that the financial account parameter is outside the user-defined acceptability range (Vaswani, see Fig. 5A, [0098], [0100], and [0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the system of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).



	As per claim 39, the rejection of claim 38 is incorporated, Cohen further discloses the smart apparatus being a home appliance (Cohen, see [0062]),

	As per claim 40, the rejection of claim 38 is incorporated, Cohen further discloses the apparatus control application includes a user input routine configured to display a prompt to input the user-defined acceptability range (Cohen, see [0031]), receive, via the user interface, the user-defined acceptability range (Cohen, see Fig. 1-Fig. 3 and their corresponding paragraphs), display a prompt to input the user-specified instruction for the smart apparatus (Cohen, see Fig. 1-Fig. 3 and their corresponding paragraphs), and receive, via the user interface, the user-specified instruction for the smart apparatus (Cohen, see Fig. 1-Fig. 3 and their corresponding paragraphs). Vaswani further discloses input the user-defined acceptability range for the financial account parameter (Vaswani, see [0098], [0100], and [0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of 

	As per claim 41, the rejection of claim 38 is incorporated, Vaswani further discloses wherein the user-defined acceptability range consists of any value over a financial parameter threshold value (Vaswani, see [0098], [0100], and [0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the system of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).

	As per claim 42, the rejection of claim 38 is incorporated, Cohen further discloses bank account (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs). Vaswani further discloses the financial account parameter is an account balance (Vaswani, see Fig. 5A, [0023], [0098], [0100], and [0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the system of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to 

	As per claim 43, the rejection of claim 38 is incorporated, Cohen further discloses the user-defined acceptability range may vary depending on date (Cohen, see [0055]).

	As per claim 44, the rejection of claim 38 is incorporated, Cohen further discloses the smart apparatus has a normal mode of operation in which its controllable operational parameter is in a first range and an economic mode of operation in which its controllable operational parameter is in a second range; and4Application No.: 16/775,403 Attorney Docket No.: 067519.00002090the user-specified instruction is to switch from the normal mode of operation to the economic mode of operation (Cohen, see [0032] and [0096]).

	As per claim 45, the rejection of claim 38 is incorporated, Cohen further discloses the monitoring application is further configured to after a determination has been made that the spending has fallen outside the user-defined acceptability range, continue to monitor the spending to identify a return of the spending to a value within the user-defined acceptability range (Cohen, see Fig. 8 and [0088]), and the apparatus control application is further configured to responsive to identification by the monitoring application that the spending has returned to a value within the user-defined acceptability range, transmit to the apparatus control system a second instruction with respect to the operational parameter of the apparatus control system (Cohen, see Fig. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the system of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).

	As per claim 46, the rejection of claim 45 is incorporated, Cohen further discloses wherein the second instruction is a reversal of the user-specified instruction (Cohen, [0088]).

	As per claim 47, the rejection of claim 38 is incorporated, Cohen further discloses wherein the monitoring application is further configured to responsive to a determination that the spending is outside the user-defined acceptability range, display, via the user interface, an indication that the spending is outside the user-defined acceptability range and a request for confirmation that the user-specified instruction should be sent to the at least one smart apparatus (Cohen, see Fig. 1-Fig. 3 and their corresponding paragraphs), and receive, via the user interface, a response to the request for confirmation (Cohen, see [0067]), wherein the actions to establish communication with the apparatus and transmit a user-specified instruction are taken only upon receiving a positive response to the request for confirmation (Cohen, see [0067]). Vaswani further 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the system of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).
	
	As per claim 30, Cohen substantially discloses a method for controlling an operational parameter of a smart apparatus (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs) the method comprising: receiving, by a user processing device, user-defined criteria for changing the operational parameter based on a financial parameter (Cohen, see Fig.1, Fig. 2 and their corresponding paragraphs), a bank account (Cohen, see [0040]), obtaining, by the user processing device from a financial institution server of the financial institution, a value (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs), determining, by the user processing device using the financial parameter, whether the user-defined criteria have been met (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs), responsive to a determination that the user-defined criteria have been met, transmitting, by the user processing device to the smart apparatus, a first instruction to change the operational parameter (Cohen, see Fig. 1-Fig. 3 and their corresponding paragraphs). Cohen does not explicitly disclose a 
	However, Vaswani in an analogous art discloses a financial parameter associated with an account administered by a financial institution, obtaining from a financial institution server, a value for the financial parameter (Vaswani, see Fig. 5A, [0023], [0098], [0100], and [0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the method of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).

	As per claim 31, the rejection of claim 30 is incorporated, Cohen further discloses further responsive to the determination that the user-defined criteria have been met, periodically obtaining, by the user processing device, an updated value, and determining, by the user processing device using the updated parameter, whether the user-defined criteria are no longer being met (Cohen, see [0036], [0059], Fig. 8 and [0088]), and responsive to a determination that the user-defined criteria are no longer being met, transmitting, by the user processing device to the smart apparatus, a second instruction to change the operational parameter (Cohen, see Fig. 1, Fig. 8 and [0088]). Vaswani further discloses obtaining value for the financial parameter from the financial institution server, using the financial parameter (Vaswani, see [0100], and [0103]).


	As per claim 32, the rejection of claim 31 is incorporated, Cohen further discloses wherein the second instruction is a reversal of the user-specified instruction (Cohen, [0088]).

	As per claim 33, the rejection of claim 30 is incorporated, Cohen further discloses the smart apparatus has a normal mode of operation in which its controllable operational parameter is in a first range and an economic mode of operation in which its controllable operational parameter is in a second range; and4Application No.: 16/775,403 Attorney Docket No.: 067519.00002090the user-specified instruction is to switch from the normal mode of operation to the economic mode of operation (Cohen, see [0032] and [0096]).

	As per claim 34, the rejection of claim 30 is incorporated, Cohen further discloses a bank account (Cohen, see Fig. 1, Fig. 2 and their corresponding paragraphs), the user-defined criteria includes a specification that a value is below a threshold value (Cohen, see Fig. 1, Fig. 2, Fig. 3 and their corresponding paragraphs). Vaswani further 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vaswani into the method of Cohen. The modification would be obvious because one of the ordinary skill in the art would want to use the carbon credit information to automatically control various devices to result in more energy-efficient operations (Vaswani, [0103]).

	As per claim 35, the rejection of claim 30 is incorporated, Cohen further discloses the smart apparatus is a home appliance (Cohen, see [0062]).

	As per claim 49, the rejection of claim 48 is incorporated, Cohen further discloses the apparatus control application is further configured to after a determination that the user-defined criteria has been made that the spending has fallen outside the user-defined acceptability range, receive, a second value, determine whether the user-defined criteria are still being met (Cohen, see Fig. 8 and [0088]), responsive to a determination that the user-defined criteria are no longer being met, transmit to the smart apparatus, a second instruction to change the operation parameter (Cohen, see Fig. 1, Fig. 8 and [0088]). Vaswani further discloses receive values for the financial parameters from the financial institution via the network and the network communication interface (Vaswani, see [0100], and [0103]).
.

	Allowable Subject Matter
Claims 36-37 would be allowable if the double patenting rejection, set forth in this Office action, is overcome, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20050143865 discloses an electric power management system includes a monitor for the total power usage of a facility that monitors a history of power consumption during a set time interval of a distribution system having at least one electric load. Predictions of available power are generated through out the time interval by comparing the history of power consumption to a set allocation. Available power predictions are transmitted to the at least one electric load. The at least one load control receives the power capability predictions and controls the energy usage of the at least 
	US20070203860 discloses a method of monitoring energy consumption includes steps of establishing an energy budget for a future time period, receiving device information for a plurality of electrical devices and associating the device information with the energy budget, periodically measuring electrical usage from the plurality of electrical devices, projecting future energy consumption for the future time period based on the measured electrical usage, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert. The projected future energy consumption can take into account various factors such as energy available from non-grid sources; weather forecasts; battery storage; and historical data. A system employing the method can automatically control devices to bring predicted consumption within the budget.
	US20080096524 discloses a method of providing a mobile telecommunications Service Plan to a multi-member user group is provided. The Service Plan provides a predefined total resource allotment which is shared by the group once each billing cycle. The Service Plan enables a member to define separate resource allowances for each group member. Resource usage warning thresholds are defined which alert a member when the member approaches using all of his or her resources. The Service Plan enables a member to receive a resource allotment transferred from a second member upon obtaining permission from the second member. The Service Plan can also enable 
	US20140248834 discloses relationships between IoT devices that belong to different users may be implicitly discovered and/or ranked based on meetings (e.g., interactions) between the IoT devices, and relationships between the different users may likewise be implicitly discovered and/or ranked. Moreover, locations and interactions associated with IoT devices may be tracked over time to further discover user-specific and potentially asymmetric relationships among the IoT devices and/or the users associated therewith (e.g., where one user considers another user a close friend and the other user considers the first user an acquaintance).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON LIN/
Primary Examiner, Art Unit 2117